



Exhibit 10.3

 

 

 

[img1.jpg]


 

Credit Agreement

 

This agreement dated as of June 25, 2007 between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 1 East
Ohio Street, Indianapolis, IN 46277, and Flexsteel Industries, Inc. (whether one
or more, and if more than one, individually and collectively, the “Borrower”),
whose address is 3400 Jackson Street, Dubuque, IA 52001.

 

1.

Credit Facilities.

 

 

1.1

Scope. This agreement governs Facility A, Facility B, and Facility C, and,
unless otherwise agreed to in writing by the Bank and the Borrower or prohibited
by applicable law, governs the Credit Facilities as defined below. Advances
under the Credit Facilities shall be subject to the procedures established from
time to time by the Bank. Any procedures agreed to by the Bank with respect to
obtaining advances including automatic loan sweeps shall not vary the terms or
conditions of this agreement or the Related Documents regarding the Credit
Facilities.

 

 

1.2

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $20,000,000.00 in the aggregate at
any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement to evidence Facility A, and any renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.
The proceeds of Facility A shall be used to provide funds to finance additional
working capital. The Borrower may elect from time to time to permanently reduce
the amount of the Bank’s commitment with respect to Facility A as provided in
the Line of Credit Note evidencing Facility A.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee on the average
unused portion of Facility A at a rate per annum set forth below opposite the
applicable Funded Debt to EBITDA Ratio, payable in arrears for each calendar
quarter within ten (10) days of billing by the Bank. Funded Debt to EBITDA Ratio
is defined in Section 5.2 K of the Credit Agreement.

 

                

Funded Debt to EBITDA Ratio

Non-usage Fee

Greater than 3.00 to 1.00

20 bp

Less than or equal to 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

20 bp

Less than or equal to 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

10 bp

Less than or equal to 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

10 bp

Less than or equal to 1.50 to 1.00 but greater or equal to 1.00 to 1.00

10 bp

Less than or equal to 1.00 to 1.00

10 bp

 

 

 

1.3

Facility B (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $20,000,000.00 in the aggregate at
any one time outstanding (“Facility B”). Credit under Facility B shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement to evidence Facility B, and any renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.
The proceeds of Facility B shall be used to provide funds to finance additional
working capital. The Borrower may elect from time to time to permanently reduce
the amount of the Bank’s commitment with respect to Facility B as provided in
the Line of Credit Note evidencing Facility B.

 

 

1.4

Facility C (Line of Credit). The Bank has approved a credit facility for letters
of credit to the Borrower and/or DMI in the principal sum not to exceed
$1,000,000.00 in the aggregate at any one time outstanding (“Facility C”). The
proceeds of Facility C shall be used to support letters of credit issued for the
account of Borrower and/or DMI.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee on the average
daily unused portion of Facility C at a rate per annum set forth below opposite
the applicable Funded Debt to EBITDA Ratio, payable in arrears for each calendar
quarter within ten (10) days of billing by the Bank.

 


--------------------------------------------------------------------------------


Funded Debt to EBITDA Ratio

Non-usage Fee

Greater than 3.00 to 1.00

20 bp

Less than or equal to 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

20 bp

Less than or equal to 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

10 bp

Less than or equal to 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

10 bp

Less than or equal to 1.50 to 1.00 but greater or equal to 1.00 to 1.00

10 bp

Less than or equal to 1.00 to 1.00

10 bp

 

The Bank’s determination of the non-usage fee on Facility C shall be conclusive,
absent manifest error.

 

Letters of Credit. At any time that no default has occurred and is continuing or
would result, and no event has occurred and is continuing or would result, with
the giving of notice or the lapse of time or both would be a default, the Bank
agrees to issue letters of credit for the amount of the Borrower and/or DMI
until June 30, 2012, provided that (a) the aggregate maximum available amount
which is drawn and unreimbursed or may be drawn under all letters of credit
which are outstanding at any time, including without limitation all letters of
credit issued for the account of the Borrower and/or DMI which are outstanding
on the date of this agreement, shall not exceed $1,000,000.00, (b) the issuance
of any letter of credit with an expiration date beyond June 30, 2012, shall be
entirely at the discretion of the Bank, (c) any letter of credit shall be a
commercial letter of credit and the form of the requested letter of credit shall
be satisfactory to the Bank, in the Bank’s sole discretion, and (d) the Borrower
and DMI shall have executed an application and reimbursement agreement for any
letter of credit in the Bank’s standard form. The Borrower shall pay the Bank a
fee (the “L/C Fee”) for each commercial letter of credit that is issued, at a
rate per annum set forth below opposite the applicable Funded Debt to EBITDA
Ratio, payable in arrears for each calendar quarter within ten (10) days of
billing by the Bank. Funded Debt to EBITDA Ratio is defined in Section 5.2 K of
the Credit Agreement. No credit shall be given for the fees paid due to early
termination of any letter of credit. The Borrower shall also pay the Bank’s
standard transaction fees with respect to any transactions occurring on an
account of any letter of credit. Each fee shall be payable when the related
letter of credit is issued, and transaction fees shall be payable upon
completion of the transaction as to which they are charged. All fees may be
debited by the Bank to any deposit account of the Borrower carried with the Bank
without further authority and, in any event, shall be paid by the Borrower
within ten (10) days following billing.

Funded Debt to EBITDA Ratio

Letter of Credit Fee

Greater than 3.00 to 1.00

1.50%

Less than or equal to 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

1.25%

Less than or equal to 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

1.00%

Less than or equal to 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

0.75%

Less than or equal to 1.50 to 1.00 but greater or equal to 1.00 to 1.00

0.75%

Less than or equal to 1.00 to 1.00

0.75%

 

The Bank’s determination of the non-usage fee on Facility C shall be conclusive,
absent manifest error.

 

2.

Definitions. As used in this agreement, the following terms have the following
respective meanings:

 

 

2.1

“Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1 if any, and those extended contemporaneously
with this agreement.

 

 

2.2

“Capital Expenditures” means any expenditure or the occurrence of any obligation
or liability by the Borrower for any asset which is classified as a capital
asset.

 

 

2.3

“Distributions” means all dividends and other distributions made by the Borrower
to its shareholders, partners, owners or members, as the case may be, other than
salary, bonuses, and other compensation for services expended in the current
accounting period.

2


--------------------------------------------------------------------------------


 

2.4

“DMI” means DMI Furniture, Inc.

 

 

2.5

“Funded Debt to EBITDA Ratio” is used as that term is defined in Section 5.2 K.

 

 

2.6

“Liabilities” means all debts, obligations, indebtedness and liabilities of
every kind and character of the Borrower whether individual, joint and several,
contingent or otherwise, now or hereafter existing in favor of the Bank,
including, without limitation, all liabilities, interest, costs and fees,
arising under or from any note, open account, overdraft, credit card, lease,
Rate Management Transaction, letter of credit application, endorsement, surety
agreement, guaranty, acceptance, foreign exchange contract or depository service
contract, whether payable to the Bank or to a third party and subsequently
acquired by the Bank, any monetary obligations (including interest) incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations,
rearrangements, restatements, replacements or substitutions of any of the
foregoing. The term “Rate Management Transaction” in this agreement means any
transaction (including an agreement with respect thereto) that is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

 

2.7

“Notes” means the Line of Credit Note(s) described in Section 1, and all
promissory notes, instruments and/or contracts evidencing the terms and
conditions of the Liabilities.

 

 

2.8

“Account” means a trade account, account receivable, other receivable, or other
right to payment for goods sold or leased or services rendered owing to the
Borrower (or to a third party grantor acceptable to the Bank).

 

 

2.9

“Account Debtor” means the person or entity obligated upon an Account.

 

 

2.10

“Affiliate” means any person, corporation or other entity directly or indirectly
controlling, controlled by or under common control with the Borrower and any
director or officer of the Borrower or any Subsidiary of the Borrower.

 

 

2.11

“Subsidiary” of a person or entity means, (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such person or entity or
by one or more of its Subsidiaries or by such person or entity and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interest having ordinary voting power of which shall at the time be so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower, and include, without
limitation, DMI.

 

 

2.12

“Related Documents” means the Notes, all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and any other instrument or document
executed in connection with this agreement or in connection with any of the
Liabilities.

 

 

2.13

“Subordinated Debt” means debt subordinated to the Bank in manner and by
agreement satisfactory to the Bank.

 

3.

Conditions Precedent to Extensions of Credit.

 

 

3.1

Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities. Before the first extension of credit governed by this agreement,
whether by disbursement of a loan, issuance of a letter of credit, or otherwise,
the Borrower shall deliver to the Bank, in form and substance satisfactory to
the Bank:

 

A.  Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

 

B.   Evidence of Due Organization and Good Standing. Evidence, satisfactory to
the Bank, of the due organization, valid existence and good standing of the
Borrower and every other business entity that is a party to this agreement or
any other Related Document; and

3


--------------------------------------------------------------------------------


C.  Evidence of Authority to Enter into Loan Documents. Evidence that (i) each
party to this agreement and any other document required by this agreement is
authorized to enter into the transactions described in this agreement and the
other Related Documents, and (ii) the person signing on behalf of each party is
authorized to do so.

 

 

3.2

Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:

 

A.  Representations. The representations of the Borrower are true on and as of
the date of the request for and funding of the extension of credit;

 

B.   No Event of Default. No default has occurred in any provision of this
agreement, the Notes or any other Related Documents and is continuing or would
result from the extension of credit, and no event has occurred which would
constitute the occurrence of any default but for the lapse of time until the end
of any grace or cure period;

 

C.  Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

 

D.  No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by or subjects the Bank to any penalty or onerous condition
under any law, ordinance, decree, requirement, order, judgment, rule, regulation
(or interpretation of any of the foregoing), foreign governmental authority, the
United States of America, any state thereof and any political subdivision of any
of the foregoing and any agency, department, commission, board, bureau, court or
other tribunal having jurisdiction over the Bank or the Borrower, or any
Subsidiary of the Borrower or their respective properties.

 

4.

Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

 

4.1

Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be acceptable to the Bank, covering its
properties and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Bank, upon request of the Bank, reports on each
existing insurance policy showing such information as the Bank may reasonably
request.

 

 

4.2

Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable laws and regulations, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank’s request, adequate funds or security has been
pledged to insure payment.

 

 

4.3

Financial Records. Maintain proper books and records of account, in accordance
with generally accepted accounting principles, and consistent with financial
statements previously submitted to the Bank.

 

 

4.4

Inspection. Permit the Bank, its assigns or agents, at such times and at such
intervals as the Bank may reasonably require: (1) to inspect, examine, audit and
copy the Borrower’s business records, and to discuss the Borrower’s business,
operations, and financial condition with the Borrower’s officers and
accountants; (2) to inspect the Borrower’s business operations and sites; (3) to
perform audits or other inspections of any collateral securing any of the
Liabilities, including records and other documents relating to that collateral
and the Borrower shall promptly compensate the Bank for all costs and expenses
associated with any such inspection or audit (including in-house costs and
expenses charged within the Bank for such inspection or audit) after receiving
the Bank’s invoice(s) therefor; and (4) at the Borrower’s expense, to confirm
with Account Debtors the accuracy of Accounts.

 

 

4.5

Financial Reports. Furnish to the Bank whatever information, books and records
the Bank may from time to time reasonably request, including at a minimum:

 

A.        Within one hundred (100) days after and as of the end of each of its
fiscal years, a detailed consolidated, if applicable, financial statement
including a balance sheet and statements of income, cash flow and retained
earnings, such financial statement, to be audited by an independent certified
public accountant of recognized standing acceptable to the Bank in the Bank’s
sole discretion.

4


--------------------------------------------------------------------------------


B.         Via either the EDGAR System or its Home Page, within ten (10) days
after the filing of its Annual Report on Form 10-K for the fiscal year then
ended with the Securities and Exchange Commission, but no event later than
forty-five (45) days after the end of such fiscal year, the financial statements
for such fiscal year as contained in such Annual Report on Form 10-K and, as
soon as it shall become available, the annual report to shareholders of the
Borrower for the fiscal year then ended.

 

C.        Via either the EDGAR System or its Home Page, within ten (10) days
after the filing of its Quarterly Report on Form 10-Q for the fiscal quarter
then ended with the Securities and Exchange Commission, but no event later than
forty-five (45) days after the end of such fiscal quarter, copies of the
financial statements for such fiscal quarter as contained in such Quarterly
Report on Form 10-Q, and, as soon as it shall become available, a quarterly
report to shareholders of the Borrower for the fiscal quarter then ended.

 

D.        Via either the EDGAR System or its Home Page, promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
Securities and Exchange Commission or any governmental authority succeeding to
any or all of the functions of said Commission.

 

If for any reason the EDGAR System and/or its Home Page are not available to the
Borrower as is required for making available the financial statements or reports
referred to above, the Borrower shall then furnish a copy of such financial
statements or reports to the Bank.

 

For the purposes of this section, “EDGAR System” means the Electronic Data
Gathering Analysis and Retrieval System owned and operated by the United States
Securities and Exchange Commission or any replacement system, and “Home Page”
means the Borrower’s corporate home page on the World Wide Web accessible
through the Internet via the universal resource locator (URL) identified as
“www.flexsteel.com” or such other universal resource locator that the Borrower
shall designate in writing to the Bank as its corporate home page on the World
Wide Web.

 

 

4.6

Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions affecting the
Borrower or any Subsidiary, which could materially affect the business, assets,
affairs, prospects or financial condition of the Borrower or any Subsidiary; (2)
the occurrence of any event which gives rise to the Bank’s option to terminate
the Credit Facilities; (3) the institution of steps by the Borrower or any
Subsidiary to withdraw from, or the institution of any steps to terminate, any
employee benefit plan as to which the Borrower and any Subsidiary may have
liability; (4) any additions to or changes in the locations of the Borrower’s or
any Subsidiary’s businesses, and (5) any alleged breach of any provision of this
agreement or of any other agreement related to the Credit Facilities by the
Bank.

 

 

4.7

Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between the Borrower and any Subsidiary and
any other party.

 

 

4.8

Title to Assets and Property. Maintain good and marketable title to all of the
Borrower’s and each Subsidiary’s assets and properties, and defend such assets
and properties against all claims and demands of all persons at any time
claiming any interest in them.

 

 

4.9

Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any lien, comply with legal
requirements applicable to the Bank or the Credit Facilities or more fully to
describe particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 

 

4.10

Employee Benefit Plans. Maintain each employee benefit plan as to which the
Borrower may have any liability, in compliance with all applicable requirements
of law and regulations.

 

 

4.11

Banking Relationship. Cause DMI to maintain its primary banking depository and
disbursement relationship with the Bank and establish such accounts and maintain
balances therein with the Bank sufficient to cover the cost of all the Bank’s
services provided; provided, however, that nothing herein shall require DMI to
keep and maintain a specific minimum balance in such accounts.

 

 

4.12

Compliance Certificates. Provide the Bank, within forty-five (45) days after the
end of each fiscal quarter, (excluding the 4th fiscal quarter) and within one
hundred (100) days after the end of each fiscal year, with a certificate
executed by the Borrower’s chief financial officer, or other officer or a person
acceptable to the Bank, certifying that, as of the date of the certificate, no
default exists under any provision of this agreement.

5


--------------------------------------------------------------------------------


5.

Negative Covenants.

 

 

5.1

Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with generally accepted accounting principles
applied on a basis consistent with financial statements previously submitted by
the Borrower to the Bank.

 

 

5.2

Without the written consent of the Bank, the Borrower will not, and will not
allow or permit any Subsidiary to:

 

A.       Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank, (3)
indebtedness reflected in the latest financial statement of the Borrower and the
Subsidiaries furnished to the Bank prior to execution of this agreement and that
is not to be paid with proceeds of borrowings under the Credit Facilities, and
(4) other unsecured indebtedness and purchase money indebtedness in an aggregate
amount not to exceed $10,000,000.00 at any time outstanding for the Borrower and
the Subsidiaries.

 

B.        Guaranties. Guarantee or otherwise become or remain secondarily liable
on the undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business, and unsecured guaranties by the
Borrower and the Subsidiaries in an aggregate amount not at any time exceeding
$3,000,000.00 of guaranteed debt.

 

C.        Liens. Create or permit to exist any lien on any of its property, real
or personal, except: existing liens known to the Bank; liens to the Bank; liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities, and purchase money security interests which
secure any purchase money indebtedness permitted under this agreement.

 

D.        Use of Proceeds. Use, or permit any proceeds of the Credit Facilities
to be used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of “purchasing or carrying any margin stock” within
the meaning of Federal Reserve Board Regulation U. At the Bank’s request, the
Borrower will furnish a completed Federal Reserve Board Form U-1.

 

E.        Continuity of Operations. (1) Engage in any business activities
substantially different from those in which the Borrower is presently engaged;
(2) cease operations, liquidate, merge, transfer, acquire or consolidate with
any other entity, change its name, dissolve, or sell any assets out of the
ordinary course of business; (3) enter into any arrangement with any person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which has been sold or transferred by the Borrower or Subsidiary to
such person; or (4) change its business organization, the jurisdiction under
which its business organization is formed or organized, or its chief executive
office, or any places of its businesses.

 

F.         Limitation on Negative Pledge Clauses. Enter into any agreement with
any person other than the Bank which prohibits or limits the ability of the
Borrower or any of its subsidiaries to create or permit to exist any lien on any
of its property, assets or revenues, whether now owned or hereafter acquired.

 

G.        Conflicting Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of the
Borrower’s obligations under this agreement or any of the other Related
Documents.

 

H.        Investments and Acquisitions. Permit to exist any investments
(including without limitation, loans and advances to, and other investments in,
Subsidiaries), or commitments therefore, or to create any subsidiary or to
become or remain a partner in any partnership or joint venture, or make any
acquisition of any person, except:

 

 

(i)

Cash equivalent investments;

 

(ii)

Extensions of credit or credit accommodations to customers or vendors made by
Borrower or a Subsidiary in the ordinary course of business;

 

(iii)

Reasonable salary advances to non-executive employees, and other advances to
agents and employees for anticipated expenses to be incurred on behalf of
Borrower or any Subsidiary in the course of discharging their assigned duties;

 

(iv)

Existing investments in Subsidiaries and other investments in existence prior to
the agreement date; or

6


--------------------------------------------------------------------------------


 

(v)

Acquisitions made after the Agreement date, provided that, (a) the aggregate
purchase prices paid or payable in all such acquisitions consummated during any
period of twelve consecutive calendar months is not in excess of $25,000,000.00
for the Borrower and the Subsidiaries, and no default has occurred and is
continuing or would result and no event has occurred and us continuing or would
result that, with the giving of notice or the lapse of time or both, would be a
default.

 

 

I.

Asset Sales. Lease, sell or otherwise dispose of its property to any other
person, except:

 

 

(i)

sale of inventory in the ordinary course of business; or

 

(ii)

leases, sales or other dispositions of property with persons and entities who
are unaffiliated with the Borrower or any Subsidiary, provided that the fair
market value of such property when aggregated with the fair market value of all
other property of Borrower and its Subsidiaries previously leased, sold or
disposes of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, does not exceed
$5,000,000.00.

 

J.         EBITDA/Interest Ratio. Permit as of any fiscal quarter end, its ratio
determined on a consolidated basis for Borrower and its Subsidiaries, of (i) net
income, plus amortization, depreciation, interest expense, income taxes, and the
aggregate amount of all expenses related to options, (employees stock option
plans or employee stock purchase plans which reduce net income), all computed
for the twelve month period then ending, to (ii) interest expense, computed for
the same such period, to be less than 3.00 to 1.00.

 

K.         Funded Debt to EBITDA Ratio. Permit as of any fiscal quarter end, its
“Funded Debt to EBITDA Ratio” to be greater than 3.50 to 1.00. As used herein
“Funded Debt to EBITDA Ratio” means the ratio, determined on a consolidated
basis for Borrower and its Subsidiaries, of (i) total liabilities excluding (a)
accounts arising from the purchase of goods and services in the ordinary course
of business, (b) accrued expenses or losses, and (c) deferred revenues or gains,
all computed as of the end of the fiscal quarter for which this ratio is being
determined, to (ii) net income, plus amortization, depreciation, interest
expense, income taxes, and the aggregate amount of all expenses rela ted to
options, (employee stock option plans or employee stock purchase plans which
reduce net income), all computed for the twelve month period then ending with
such fiscal quarter end.

 

L.         Government Regulation. (1) Be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or any
Subsidiary or from otherwise conducting business with Borrower or any
Subsidiary, or (2) fail to provide documentary and other evidence of Borrower’s
or any Subsidiary’s identity as may be requested by Bank at any time to enable
Bank to verify Borrower’s or any Subsidiary’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

6.

Representations.

 

 

6.1

Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all amounts owing under the Notes and other Related Documents are paid in
full. The Borrower represents and warrants to the Bank that: (a) its principal
residence or chief executive office is at the address shown above, (b) its name
as it appears in this agreement is its exact name as it appears in its
organizational documents, as amended, including any trust documents, (c) the
execution and delivery of this agreement and the Notes, and the performance of
the obligations they impose, do not violate any law, conflict with any agreement
by which it is bound, or require the consent or approval of any governmental
authority or other third party, (d) this agreement and the Notes are valid and
binding agreements, enforceable according to their terms, (e) all balance
sheets, profit and loss statements, and other financial statements and other
information furnished to the Bank in connection with the Liabilities are
accurate and fairly reflect the financial condition of the organizations and
persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates, (f) no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against the Borrower is pending or threatened, and no other event has occurred
which may in any one case or in the aggregate materially adversely affect the
Borrower’s financial condition and properties, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (g) all of the Borrower’s tax returns and reports that are or were
required to be filed, have been filed, and all taxes, assessments and other
governmental charges have been paid in full, except those

7


--------------------------------------------------------------------------------


 

 

presently being contested by the Borrower in good faith and for which adequate
reserves have been provided, (h) the Borrower is not an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (i) the Borrower is not a “holding
company”, or a “subsidiary company” of a “holding company” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended, (j)
there are no defenses or counterclaims, offsets or adverse claims, demands or
actions of any kind, personal or otherwise, that the Borrower could assert with
respect to this agreement or the Credit Facilities, (k) the Borrower owns, or is
licensed to use, all trademarks, trade names, copyrights, technology, know-how
and processes necessary for the conduct of its business as currently conducted,
and (l) the execution and delivery of this agreement and the Notes and the
performance of the obligations they impose, if the Borrower is other than a
natural person (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its articles of incorporation or organization, its by-laws, or any partnership,
operating or other agreement governing its affairs.

 

 

6.2

Continuing Representations. Each request for an advance or conversion or
continuation of an advance under any of the Credit Facilities shall constitute a
representation and warranty by the Borrower that all of the representations and
warranties set forth in this agreement shall be true and correct on and as of
such date with the same effect as though such representations and warranties had
been made on such date, except to the extent that such representations and
warranties are stated to expressly relate solely to an earlier date.

 

7.

Default/Remedies.

 

 

7.1

Events of Default/Acceleration. If any of the following events occurs the Notes
shall become due immediately, without notice, at the Bank’s option:

 

A.        The Borrower, any Subsidiary, or any guarantor of any of the
Liabilities (the “Guarantor”), fails to pay when due any amount payable under
the Notes, under any of the Liabilities, or under any agreement or instrument
evidencing debt to any creditor.

 

B.         The Borrower, any Subsidiary, or any Guarantor (a) fails to observe
or perform or otherwise violates any other term, covenant, condition or
agreement of any of the Notes or other Related Documents; (b) makes any
materially incorrect or misleading representation, warranty, or certificate to
the Bank; (c) makes any materially incorrect or misleading representation in any
financial statement or other information delivered to the Bank; or (d) defaults
under the terms of any agreement or instrument relating to any debt for borrowed
money (other than the debt evidenced by the Notes) and the effect of such
default will allow the creditor to declare the debt due before its maturity.

 

C.        In the event (a) there is a default under the terms of any Related
Document, (b) any guaranty of the loan evidenced by the Notes is terminated or
becomes unenforceable in whole or in part, (c) any Guarantor fails to promptly
perform under its guaranty, or (d) the Borrower, any Subsidiary, or any
Guarantor fails to comply with, or pay, or perform under any agreement, now or
hereafter in effect, between the Borrower and any Subsidiary and JPMorgan Chase
& Co., or any of its subsidiaries or affiliates or their successors.

 

D.        There is any loss, theft, damage, or destruction of any collateral
securing the Credit Facilities not covered by insurance.

 

E.         A “reportable event” (as defined in the Employee Retirement Income
Security Act of 1974 as amended) occurs that would permit the Pension Benefit
Guaranty Corporation to terminate any employee benefit plan of the Borrower, any
Subsidiary, any Guarantor or any affiliate of the Borrower or any Guarantor.

 

F.         The Borrower, any Subsidiary, or any Guarantor becomes insolvent or
unable to pay its debts as they become due.

 

G.        The Borrower, any Subsidiary, or any Guarantor (a) makes an assignment
for the benefit of creditors; (b) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its assets; or (c)
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws of any jurisdiction.

 

H.        A custodian, receiver, or trustee is appointed for the Borrower, any
Subsidiary, or any Guarantor or for a substantial part of its assets.

 

8


--------------------------------------------------------------------------------


I.         Proceedings are commenced against the Borrower, any Subsidiary, or
any Guarantor under any bankruptcy, reorganization, liquidation, or similar laws
of any jurisdiction, and they remain undismissed for thirty (30) days after
commencement; or the Borrower, any Subsidiary, or the Guarantor consents to the
commencement of those proceedings.

 

J.         Any judgment is entered against the Borrower, any Subsidiary, or any
Guarantor, or any attachment, levy, or garnishment is issued against any
property of the Borrower, any Subsidiary, or any Guarantor.

 

K.        The Borrower, any Subsidiary, or any Guarantor dies, or a guardian or
conservator is appointed for the Borrower, any Subsidiary, or any Guarantor or
all or any portion of the Borrower’s assets, any Subsidiary’s assets, or any
Guarantor’s assets, or the Collateral.

 

L.         The Borrower, any Subsidiary, or any Guarantor, without the Bank’s
written consent (a) is dissolved, (b) merges or consolidates with any third
party, (c) leases, sells or otherwise conveys a material part of its assets or
business outside the ordinary course of its business, (d) leases, purchases, or
otherwise acquires a material part of the assets of any other business entity,
except in the ordinary course of its business, or (e) agrees to do any of the
foregoing (notwithstanding the foregoing, any Subsidiary may merge or
consolidate with any other subsidiary, or with the Borrower, so long as the
Borrower is the survivor).

 

M.        Any material adverse change occurs in the business, assets, affairs,
prospects or financial condition of the Borrower, any Subsidiary, or any
Guarantor of the Borrower.

 

 

7.2

Remedies. At any time after the occurrence of a default, the Bank may do one or
more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and (e)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise.

 

A.        Generally. The rights of the Bank under this agreement and the other
Related Documents are in addition to other rights (including without limitation,
other rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
obligor agrees to stand still with regard to the Bank’s enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank’s rights to realize on any collateral.

 

B.         Expenses. To the extent not prohibited by applicable law and whether
or not the transactions contemplated by this agreement are consummated, the
Borrower is liable to the Bank and agrees to pay on demand all reasonable costs
and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Facilities and the realization on any collateral
and any other amounts owed under the Related Documents, including without
limitation reasonable attorneys’ fees (including counsel for the Bank that are
employees of the Bank or its affiliates) and court costs. These costs and
expenses include without limitation any costs or expenses incurred by the Bank
in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any loan party or property of any loan party. All amounts payable
under the terms of this agreement shall be paid without relief from valuation
and appraisement laws. The obligations of the Borrower under this section shall
survive the termination of this agreement.

 

C.        Bank’s Right of Setoff. In addition to the Collateral, if any, the
Borrower, for itself and as agent on behalf of each of its Subsidiaries, grants
to the Bank a security interest in, and the Bank is authorized, if a default or
an “unmatured default” (hereinafter defined) has occurred and is continuing or
would result, to setoff and apply, all Deposits, Securities and Other Property,
and Bank Debt against any and all Liabilities of the Borrower to the Bank and
against any and all indebtedness, liabilities and obligations or any Subsidiary
to the Bank, This right of setoff may be exercised, if a default or an unmatured
default has occurred and is continuing or would result, at any time and from
time to time, and without prior notice to the Borrower or any Subsidiary, This
security interest and right of setoff may be enforced or exercised by the Bank
regardless of whether or not the Bank has made any demand under this paragraph
or whether the Liabilities are contingent, matured, or unmatured. Any delay,
neglect or conduct by the Bank in exercising its rights under this paragraph
will not be a waiver of the right to exercise this right of setoff or enforce
this security interest. The rights of the Bank under this paragraph are in
addition to other rights the Bank may have in the Related Documents or by law.
In this paragraph: (a) the term “Deposits” means any and all accounts and
deposits of the Borrower or any Subsidiary (whether general, special, time,
demand, provisional or final) at any

9


--------------------------------------------------------------------------------


time held by the Bank (including all Deposits held jointly with another, but
excluding any IRA or Keogh Deposits, or any trust Deposits in which a security
interest would be prohibited by law); (b) the term “Securities and Other
Property” means any and all securities and other property of the Borrower or any
Subsidiary in the custody, procession or control of the Bank (other than
property held by the Bank in a fiduciary capacity); (c) the term “Bank Debt”
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower or any Subsidiary; and (d) the term “unmatured default”
means an event which, with the giving of notice or the lapse of time or both,
would be a default under this agreement or any of the Related Documents.

 

8.

Miscellaneous.

 

 

8.1

Notice. Any notices and demands under or related to this document shall be in
writing and delivered to the intended party at its address stated herein, and if
to the Bank, at its main office if no other address of the Bank is specified
herein, by one of the following means: (a) by hand, (b) by a nationally
recognized overnight courier service, or (c) by certified mail, postage prepaid,
with return receipt requested. Notice shall be deemed given: (a) upon receipt if
delivered by hand, (b) on the Delivery Day after the day of deposit with a
nationally recognized courier service, or (c) on the third Delivery Day after
the notice is deposited in the mail. “Delivery Day” means a day other than a
Saturday, a Sunday or any other day on which national banking associations are
authorized to be closed. Any party may change its address for purposes of the
receipt of notices and demands by giving notice of such change in the manner
provided in this provision.

 

 

8.2

No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

 

8.3

Integration. This agreement, the Notes, and the other Related Documents to the
Credit Facilities embody the entire agreement and understanding between the
Borrower and the Bank and supersede all prior agreements and understandings
relating to their subject matter. If any one or more of the obligations of the
Borrower under this agreement or the Notes is invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Borrower shall not in any way be affected or impaired, and
the invalidity, illegality or unenforceability in one jurisdiction shall not
affect the validity, legality or enforceability of the obligations of the
Borrower under this agreement, the Notes and the other Related Documents in any
other jurisdiction.

 

 

8.4

Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Indiana (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Indiana, as the Bank
in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Indiana is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

 

8.5

Captions. Section headings are for convenience of reference only and do not
affect the interpretation of this agreement.

 

 

8.6

Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement. The Borrower further agrees that regardless of
any investigation made by the Bank, all such representations, warranties and
covenants will survive the making of the Credit Facilities and delivery to the
Bank of this agreement, shall be continuing in nature, and shall remain in full
force and effect until such time as the Borrower’s indebtedness to the Bank
shall be paid in full.

 

 

8.7

Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary responsibilities to the Borrower. The Bank undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

 

8.8

Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, subsidiaries, affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys’
fees (including the fees and expenses of attorneys engaged by the Indemnified
Person at the Indemnified Person’s

10


--------------------------------------------------------------------------------


 

 

reasonable discretion) and amounts paid in settlement (“Claims”) to which any
Indemnified Person may become subject arising out of or relating to this
agreement or the Collateral, except to the limited extent that the Claims are
proximately caused by the Indemnified Person’s gross negligence or willful
misconduct. The indemnification provided for in this paragraph shall survive the
termination of this agreement and shall not be affected by the presence, absence
or amount of or the payment or nonpayment of any claim under, any insurance.

 

 

8.9

Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.

 

 

8.10

Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any Related Documents.

 

 

8.11

Conflicting Terms. If this agreement is inconsistent with any provision in any
other Related Documents, the Bank shall determine, in the Bank’s sole and
absolute discretion, which of the provisions shall control any such
inconsistency.

 

 

8.12

Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of this agreement, any amendment, supplement, or modification thereto,
and any other documents prepared in connection herewith or therewith.

 

 

8.13

Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a “Preferential Payment”), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.

 

 

8.14

Severability. If any provision of this agreement cannot be enforced, the
remaining portions of this agreement shall continue in effect.

 

 

8.15

Assignments. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
the Notes or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of the Notes or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
the Notes to one or more purchasers whether or not related to the Bank.

 

 

8.16

Waivers. Any party liable on the Notes waives (a) any right to receive notice of
the following matters before the Bank enforces any of its rights: (i) any
demand, diligence, presentment, dishonor and protest, or (ii) any action that
the Bank takes regarding anyone else, any collateral, or any of the Liabilities,
that it might be entitled to by law or under any other agreement; (b) any right
to require the Bank to proceed against any other obligor or guarantor of the
Liabilities, or any collateral, or pursue any remedy in the Bank’s power to
pursue; (c) any defense based on any claim that any endorser or other parties’
obligations exceed or are more burdensome than those of the Borrower; (d) the
benefit of any statute of limitations affecting liability of any endorser or
other party liable hereunder or the enforcement hereof; (e) any defense arising
by reason of any disability or other defense of the Borrower or by reason of the
cessation from any cause whatsoever (other than payment in full) of the
obligation of the Borrower for the Liabilities; and (f) any defense based on or
arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Any party liable on the
Notes consents to any extension or postponement of time of its payment without
limit as to the number or period, to any substitution, exchange or release of
all or any part of any collateral, to the addition of any other party, and to
the release or discharge of, or suspension of any rights and remedies against,
any person who may be liable for the payment of the Notes. The Bank may waive or
delay enforcing any of its rights without losing them. Any waiver affects only
the specific terms and time period stated in the waiver. No modification or
waiver of any provision of the Notes is effective unless it is in writing and
signed by the party against whom it is being enforced.

11


--------------------------------------------------------------------------------


9.

USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower’s driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower’s legal organizational documents or other
identifying documents.

 

10.

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

11.

JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING
DESCRIBED HEREIN.

 

 

Address(es) for Notices:

Borrower:

3400 Jackson Street

Dubuque, IA 52001

 

Flexsteel Industries, Inc.

Attn:  

Timothy E. Hall

 

By:  

/s/   Timothy E. Hall

 

 

 

 

 

Timothy E. Hall

VP Finance, CFO & Secretary

 

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

6/25/2007

 

Address for Notices:

 

Bank:

1 East Ohio Street

Indianapolis, IN 46277

 

JPMorgan Chase Bank, N.A.

Attn:  

John Otteson

 

By:  

/s/   John Otteson

 

 

 

 

John Otteson

Vice President

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

6/25/2007







12

 


--------------------------------------------------------------------------------